EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a communication exchange with David Waller on 11/15/2021. See attached exchange. 

The application has been amended as follows: 

Specification Amendments
Paragraph [0016] line 8, “

Paragraph [0017] lines 1-3, “FIG. 2 is an exploded view of one embodiment of the present invention.”

Paragraph [0028] line 10, “87 µm aperture”.

Paragraph [0030] lines 4-5, “a mesh greater than 125µm” and “a mesh under 80µm”, respectively.


Claim Amendments
Claim 1 has been amended as follows:
1. (Currently Amended) A flexible container to house a root ball of a plant comprising: 
a fabric sack having a mesh that inhibits or interferes with a life cycle of a pest that infects or attempts to infest said root ball of said plant, wherein said sack having an enclosed base, a height, a circumference and an open top and wherein said open top is folded over forming a narrow tubular aperture;
a flexible securing ring having an outer diameter and a central aperture able to receive a perimeter edge to said inner edge, said flexible securing ring outer diameter is about 1.0 inch to about 3.5 inches and said flexible securing ring has a thickness of about 0.5 inches to about 2.0 inches, said groove having a depth of about 1/8 inch to about ½ inch, said central aperture having a diameter of about 0.3 inches to about 2.0 inches, said opening is a cut tangentialand said cut is straight or curved to allow 
a draw string fitted through said narrow tubular aperture of said open top of said sack, wherein said draw string fitted through said narrow tubular aperture is able to fit into said groove of said outer perimeter edge of said flexible securing ring when said draw string is drawn.

Claim 11 has been amended as follows:
11. (Currently Amended) A method of reducing, interfering or inhibiting a infest 
applying a flexible container to said root ball of said plant, wherein said flexible container comprises a fabric sack having a mesh that inhibits or interferes with the life cycle of a pest infests a perimeter edge to said inner edge, said flexible securing ring outer diameter is about 1.0 inch to about 3.5 inches and said flexible securing ring has a thickness of about 0.5 inches to about 2.0 inches, said groove having a depth of about 1/8 inch to about ½ inch, said central aperture having a diameter of about 0.3 inches to about 2.0 inches, said opening is a cut tangentialand said cut is straight or curved to allow is able to fit into said groove of said outer perimeter edge of said flexible securing ring when said draw string is drawn; and 
maintaining said sack on said root ball of said plant for at least one life cycle of said pest.

Reasons for Allowance
	Claims 1-4, 6-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a flexible container and method as claimed in detail, especially the features of a flexible container to house a root ball of a plant comprising a flexible securing ring having a groove having a depth of about 1/8 inches to about 1/2 inches, having a central aperture having a diameter of about 0.3 inches to about 2.0 inches, and an opening from an outer edge to an inner edge, wherein the opening is a cut tangential to said central aperture. 
Weaver discloses a similar securing ring. However, Weaver lacks the sizing of the groove and central aperture, along with lacking in a cut tangential to the central .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643